 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.

 

UNITED STAT_ES DISTRICT CoURT F§ gm E _D

f°“he JAN 18 2019
Eastern District of California

S. D|ST l URT
EA§l'-§Sl;|< DllSTR|OT§ \FOF%N\A
av
UNT[`ED STATES OF AMERICA, DEFUTV m K

)
QZ€“/ Mv//A,¢ § caseN</§/MU/OO/ZO §§

ORDER SETTING CONDITIONS OF RELEASE
(Misdemeanor)

 

IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release;

(2) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose;

(3) The defendant shall notify the Court and defendant’s counsel of any change of address; and

(4) The defendant must appear at: A'é §KD @En B\/ 50 C)lZ-f`

P/ /{zce

fmch 0;2/ za/Q 00% /0 A@MZ€@ §M%/€Mv 7
…

+0 1040 wsm 300/ma
nin 0 erw@§$e
I, 5the defen ant have receive this order of release and ave it er rea all thec nditions of release set by the court

or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and v
understand that a violation of any of these conditions can result in a warrant for my arrest ~ . e ention.

0 M 7< ,~W\ /'7 .'

000 /;/7'/¢

  
 

 

 

 

